Citation Nr: 1551026	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for stage IVA papillary thyroid cancer with lymph node removal as a result of exposure to ionizing radiation.
 
2.  Entitlement to service connection for kidney disease with dialysis to include as secondary to thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C.  Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Original jurisdiction of the case is currently with the RO in Sioux Falls, South Dakota.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

In October 2014, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This mater must be remanded because there was not substantial compliance with the Board's October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Specifically, the Board remanded the case to obtain a dose estimate of the Veteran's radiation exposure.  Upon remand, the AOJ referred the matter for further processing.  The AOJ's referral refers to a "Response from Department of Navy (received December 12, 2013)."  This item was already of record when the Board remanded the matter.  It was found insufficient at that time, and no further dose estimate was provided upon remand and the Board agrees with the Veteran's representative that as such this case must again be remanded.  

Instead, upon remand, the matter was referred to the Director, Post 9/11 Era Environmental Health Program.  No dose estimate was provided.  The memorandum only repeats the response from the December 2013 Naval Dosimetry Center stating that there are no records of exposure to ionizing radiation for this Veteran on file.  

Stated differently, there is no debate that the Veteran's records do not document his individual level of exposure.  However, that does not mean he was not exposed to radiation during service.  Thus, an estimate is needed to establish the level of radiation he was likely exposed to during his service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all steps necessary to the complete the action directed in 38 C.F.R. § 3.311, to include for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The dose estimate should establish the highest likely radiation dose(s) to which the Veteran was exposed during his service.  

2.  Next, the Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of thyroid cancer.

3.  After completing all requested action, plus any additional notification and/or development needed as consequence of the directed development, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority, and considering all applicable theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015)



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (West 2015).




